Citation Nr: 1110063	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  05-39 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for back disability to include as secondary to a service connected postoperative medial meniscectomy and chronic synovitis, right knee.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1967 to August 1971.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of February 2005 by the Department of Veterans Affairs (VA) Jackson, Mississippi Regional Office (RO).

As stated previously, this matter was previously remanded by the Board for further development in August 2009.  Such has been completed and this matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's back condition was not caused by or aggravated by his military service or secondary to a service connected postoperative medial meniscectomy and chronic synovitis, right knee.


CONCLUSION OF LAW

The criteria for service connection for a back disability secondary to service-connected postoperative medial meniscectomy and chronic synovitis, right knee have not been met.  30 U.S.C.A. §§ 1101, 1110, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.   Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.

In December 2004 and January 2005 the agency of original jurisdiction (AOJ) provided the notices required by 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the AOJ notified the Veteran of information and evidence necessary to substantiate the claims for service connection; information and evidence that VA would seek to provide; and information and evidence that the veteran was expected to provide.

The notice requirements described above apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In March 2006, a notice letter was sent to the Veteran as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to include as interpreted by Dingess.  Although the March 2006 notice letter postdated the initial adjudication, no prejudice resulted as the claims were subsequently readjudicated without taint from the prior decision.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

It is, therefore, the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  In addition, the VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining post-service VA and private medical treatment records, Social Security Administration records, and providing a VA examination.  Consequently, the duty to notify and assist has been met.

Service Connection

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  to establish service connection for the claimed disorder, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R § 3.303 (2010); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

In addition, the regulations provide that service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran contends that his back condition is directly or secondary to his service connected disability of postoperative medial meniscectomy and chronic synovitis, right knee.  In November 1971, he was granted service connection for medial meniscectomy and chronic synovitis, right knee.  In December 2004, the Veteran filed a claim for service connection of his back disability and was denied in the currently appealed February 2005 decision.

The Veteran's in-service treatment records are absent of any complaint or treatment for a back disability.  See Veteran's in-service medical treatment record, dated February 1967 to July 1971.

According to the post-service record, the Veteran underwent surgery for excision herniated disc L4 with canal decompression in July 1985.  The Veteran was diagnosed with bilateral herniated nucleus pulposus at L4.  See River Oaks Hospital, dated July 1985.

In June 1997, the Veteran injured his lower back at work while emptying a garbage drum into a trash compactor.  See Worker's compensation report, dated July 1997. According to the document filed with the Mississippi Workers' Compensation Commission, the Veteran was treated by a private physician, Dr. Berry.  See Workers Compensation report, dated July 1997.  The document noted that the Veteran sought treatment from Dr. Berry in February 1997 for low back pain with a history of lumbar disc excision.  X-rays revealed mild degenerative changes primarily at L4 & 5.  In June 1997, the Veteran was treated again for pain and underwent a laminectomy at L5-S1 and excision of herniated nucleus pulposus.  See Mississippi Worker's Compensation Commission report, dated June 1998.

In 2004, the Veteran was treated at the Biloxi VA clinic for his back disability.  In July 2004, the Veteran reported "pain radiat[ing] down right leg to ankle.  Started after reaching for something in car."  A MRI revealed that the Veteran had "lumbarization of S1.  A minimal narrowing of L4-L5 disc space and moderate narrowing of the L5-S1 disc space [was] noted.  No evidence of fracture or dislocation is seen."  The report indicated that the Veteran had a history of chronic low back pain.  The Veteran was diagnosed with minimal scoliosis, lumbardization of S1 and mild to moderate degenerative disc disease of L4-S1.  See VA treatment record, dated July 2004.

The Veteran's wife has stated that she had witnessed the Veteran "fall a couple of times because of his knee giving out on him."  It is her opinion that the Veteran's back disorder "started when his knee gave way and he fell off the ladder onto his back thus resulting in two back operations and severe pain in his back, hip, and knee."  See P. C. M. letter, dated April 2006.

In October 2009 the Veteran underwent a VA spine examination.  He reported that "he fell off a ladder in the summer of 1985 from approximately four feet landing on his feet at home.  He report[ed] he did not go to the emergency room or to the hospital but went to see Dr. Berry, an orthopedic doctor approximately one month after injury.  Review of the motes in his claim file shows that he reported to Dr. Berry that he had back pain radiating down his leg after stooping and bending in his yard, no other injury noted.  But he state[d] to this examiner today that the reason that he injured back was because he fell off of the ladder landing on his feet.  He did not injury his back, he reported."  See VA examination, dated October 2009.
 
A physical examination revealed a limited range of motion.  There was no evidence of pain, tenderness, spasms, edema, fatigability, lack of endurance, weakness, or instability except as noted.  A x-ray of the back showed hypoplastic ribs at the T12 level.  There was a moderate lumbar levoscoliosis.  Disc space narrowing and osteophytic spurring is greatest at the L4-five level, but also present at the L3-four level.  Degenerative facet disease is present from L3-four through L5-S1."  Id. 

The diagnosis was "[l]umbar spine with subjective radiculopathy without objective findings at this time.  He does have degenerative disk and joint disease of the lumbar spine."  Upon review of the claims file and a physical examination, the VA examiner stated the Veteran's right knee showed no forms of laxity nor has it shown instability on magnetic resonance imaging (in 2004) or arthrogram (in 1980).  Therefore, "it is less likely than not that his right knee caused herniation of disk in his back in 1985 nor in 1997.  Also [a] review of the records show that he is not treated for chronic lumbar condition while in the military."  Id.

After reviewing all the evidence, the Board is unable to grant the Veteran's claim for service connection for a back disability on a direct basis and as secondary to a service connected postoperative medial meniscectomy and chronic synovitis, right knee.  While it is appears that the Veteran currently has a back disability, the medical evidence of record as a whole supports the proposition that there is no etiological relationship between the origin and/or severity of any back condition and service or his service-connected right knee.  Specifically, the October 2009 VA examination provides a negative nexus opinion as to the question of etiology.

Therefore, direct service connection is not warranted because the evidence does not show that the Veteran had-at any time during service-complaints of, treatment for, or diagnoses of a back condition.  Nor does the record contain any evidence of a medical nexus between the Veteran's current back condition and his period of active service.

Furthermore, despite the Veteran contention that his back disability is secondary to the service-connected right knee, where the determinative issue involves causation or a medical diagnosis, competent medical evidence to the effect that the claim is possible or plausible is required.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not meet this burden by merely presenting his opinion because he is not a medical health professional and his opinion does not constitute competent medical authority.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992). Here, while the Veteran is competent to describe his symptoms of his back and right knee disabilities, he is, however, not competent to comment on the etiology of the condition.  In addition, as previously stated, while the Veteran has a current diagnosis of a back disability, there is no indication from the evidence that it is related to service-connected disability.

In arriving at the above conclusion, the Board has applied the reasonable doubt doctrine and has given the Veteran the benefit of the doubt wherever permissible.  See 38 C.F.R. § 4.3; see also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990) (if the Board rules against a veteran in a case where there are "two permissible views" of the evidence, the Board must provide an "adequate statement of [its] reasons or bases" in support of its determination that the veteran is not entitled to the benefit of the doubt) (internal quotations omitted).

However, the preponderance of the evidence is against each the Veteran's service connection claim and the benefit of the doubt doctrine does not apply.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for back disability on a direct basis and as secondary to a service connected postoperative medial meniscectomy and chronic synovitis, right knee, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


